146 S.E.2d 641 (1966)
266 N.C. 622
Claude Davis LITCHFIELD
v.
William Harvey COX.
No. 33.
Supreme Court of North Carolina.
March 2, 1966.
John A. Wilkinson, by James R. Vosburgh, Washington, for plaintiff.
Aydlett & White, Elizabeth City, for defendant.
PLESS, Justice.
To establish a case against the defendant for alienation of his wife's affections, the law imposes upon the plaintiff, Litchfield, the burden of showing, by competent evidence, the following: "(1) That he and his wife were happily married, and that a genuine love and affection existed between them; (2) that the love and affection so existing was alienated and destroyed; (3) that the wrongful and malicious acts of the defendants produced and brought about the loss and alienation of such love and affection. Hankins v. Hankins, 202 N.C. 358, 162 S.E. 766." Ridenhour v. Miller, 225 N.C. 543, 35 S.E.2d 611.
*642 The mother of the plaintiff, Mrs. Bess Litchfield, testified that her son and his wife seemed to be fond of each other and it was just a happy family. The plaintiff testified "We had a happy home. She seemed to love the children and to love me. * * * In 1962 and 1963 she became very cold. * * * She was casting me aside. * * * Things got worse as time went on."
The defendant supplied the plaintiff's wife with liquor until she had a drinking problem. He wrote her that "those nights were all so nice. * * * I could not pick the best of them as they were all so perfect. I wish I were able to put on these pages the satisfaction that it gives me to know that I care for you and of being reasonable sure that it is being returned. * * * I am waiting and loving you."
The above excerpts from the plaintiff's evidence fully establish the three elements necessary to survive a motion for nonsuit. While it is true that the plaintiff and his "alienated" wife are still living together that affects the credibility of his evidence, but it still remains a question for the jury.
Reversed.
MOORE, J., not sitting.